PER CURIAM.
We affirm Appellant’s convictions for bribery and unlawful compensation but reverse Appellant’s sentence as to each count. Community control may not be imposed, other than as a guidelines departure, on a recommended guideline range of a non-state prison sanction. E.g. State v. Mestas, 507 So.2d 587 (Fla.1987). On remand for resentencing, the trial court may consider whether to impose a departure sentence if grounds exist. State v. Vanhorn, 561 So.2d 584 (Fla.1990).
HERSEY, STONE and KLEIN, JJ., concur.